TAYLOR, Judge.
This is a suit for expropriation by the State, through the Department of Highways, in order to obtain the land necessary for the construction of an overpass on Cleary Avenue to carry vehicular traffic across Interstate Highway 10. The value of the land actually expropriated was agreed upon by the parties. The sole issue determined by the trial court was whether severance damages should be allowed.
After trial on the merits, the lower court rendered judgment in favor of defendants in the sum of $74,191.67 in addition to the amount already on deposit in the registry of the court together with interest. The State has appealed devolutively to this court.
*587The judgment of the lower court that exceeded the amount deposited by the Department was not an excess for the land taken but was for severance damages suffered by remaining lands. Mover contends that because of this fact the Department not having deposited this amount, the appeal should be dismissed.
We conclude that mover’s contention is without merit on the authority of the Supreme Court in State, Department of Highways v. Holmes, 251 La. 607, 205 So.2d 416 (1967) which held that the making of the deposit was not essential to the validity of the appeal.
Motion to dismiss denied.